Exhibit 10.48

 

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. 200.80(b)(4)

And 240.24b-2

 

Commercial Supply Agreement for Pramlintide

 

This Agreement, effective as of June 21, 2005, is made by and among Amylin
Pharmaceuticals, Inc. (“Amylin”) having a principal place of business at 9360
Towne Centre Drive, San Diego, CA 92121, and Bachem, Inc., a California
corporation (“Bachem”), having a principal place of business at 3132 Kashiwa
Street, Torrance, CA 90505.  References to any of Amylin or Bachem includes
reference to their respective Affiliates.

 

Whereas, Bachem previously manufactured for Amylin a compound referred to as
pramlintide acetate (also known as AC137).

 

Whereas, Amylin wishes to engage Bachem to manufacture clinical trial,
regulatory registration and commercial supplies of pramlintide acetate on behalf
of Amylin.

 

Whereas, Bachem desires to manufacture for Amylin clinical trial, regulatory
registration and commercial supplies of pramlintide acetate; and

 

Now, Therefore, in consideration of the premises and the mutual covenants and
agreements contained herein, Bachem and Amylin agree as follows:

 

1.                                      Definitions

 

As used in this Agreement, the following words and phrases shall have the
following meanings:

 

1.1 “Affiliate” of a party hereto means any entity which directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with such party where “controlling,” “controlled” and “under
common control” means the direct or indirect beneficial ownership of at least
fifty percent (50%) of the stock, or a fifty percent (50%) or greater interest
in the income, of such party or entity, as applicable.

 

1.2 “Applicable Laws” shall mean all applicable statutes, ordinances,
regulations, rules, or orders of any kind whatsoever of any governmental
authority (including any amendments thereto), applicable to the import, export,
manufacture, packaging, labeling, and distribution of Product, including,
without limitation, the applicable regulations and guidelines of the FDA and all
applicable current good manufacturing practices, including, without limitation,
the cGMPs.

 

1.3 “Bachem Technology” means all technical information, whether tangible or
intangible and whether or not patentable, including patents, and any method,
procedure, process, assay,

 

1

--------------------------------------------------------------------------------


 

composition of matter, trade secret, invention, technology, information or other
subject matter, including license application materials and all supporting
documents, specifications for materials (including purification techniques),
data, information (including information contained in registration dossiers,
drug master files and other documents filed with Regulatory Authorities),
quality control, validation and equipment necessary or useful for the
manufacture, production, scale-up, processing or formulation of Product, which
(a) Bachem conceived, reduced to practice, developed or obtained (or which
Bachem has the ability to license or sublicense), or (b) is otherwise necessary
or useful in the manufacture of the Product.

 

1.4 “Batch Production Records” means the lot production records for the batches
manufactured by Bachem pursuant to this Agreement.

 

1.5 “cGMPs” shall mean then-current Good Manufacturing Practices as specified in
ICH Guideline Q7A, the United States Code of Federal Regulations, or equivalent
laws, rules, or regulations of an applicable Regulatory Authority at the time of
manufacture.

 

1.6 “Contaminant” means any substance contained in the Product that (A) causes
the Product to fail to meet any Product Specifications, (B) causes the Product
to be adulterated within the meaning the Act, (C) is present in the Product at a
level that exceeds the level allowed under Applicable Laws.

 

1.7 “DMF” shall mean a drug master file for Product in the United States (as
such term is defined in 21 C.F.R. Part 314.420) or Europe.

 

1.8 “Effective Date” means the date first written above.

 

1.9  “Facility” means the facility in Torrance, California where Product is
manufactured by Bachem under this Agreement.

 

1.10  “FDA” means the United States Food and Drug Administration and any
successor entity.

 

1.11  “Hidden Defect” means a defect in any shipment of Product that could not
reasonably be expected to have been found by diligent and adequate inspection by
Amylin pursuant to Section 4.1, such as the presence of any Contaminant or
failure to follow cGMPs.

 

1.12  “Materials” shall mean, collectively, all raw materials, ingredients and
packaging components required to produce Product in accordance with the Product
Specifications.

 

1.13  “NDA” means one or more New Drug Application(s) to make and/or sell
commercially Product, filed with the FDA (as more fully defined in 21 C.F.R.
Part 314.5 et seq.) or with a Regulatory Authority in any jurisdiction outside
of the United States, and all amendments and supplements thereto filed
therewith.

 

1.14  “Product” means the bulk drug substance, pramlintide acetate, manufactured
under this Agreement.

 

2

--------------------------------------------------------------------------------


 

1.15  “Product Specifications” means the written specifications for Product set
forth in Appendix A, as amended from time to time in accordance with the Quality
Agreement.

 

1.16  “Purchase Order” means Amylin firm orders for Product under this Agreement
issued on Amylin’s form of purchase order.

 

1.17  “Quality Agreement” means that certain Quality Agreement dated as of June
14, 2005, between Amylin and Bachem containing, identifying and outlining the
specifications, and certain of the technical and compliance terms and
conditions, for the manufacture of Product under this Agreement.  The Quality
Agreement is incorporated into and made a part of this Agreement.

 

1.18  “Regulatory Approval” means (a) in the United States, approval by the FDA
of an NDA for the Product, and satisfaction of any related applicable FDA
registration and notification requirements, if any, and (b) in any country other
than the United States, approval by Regulatory Authorities having jurisdiction
over such country of a single application or set of applications with respect to
a Product comparable to an NDA, and satisfaction of any related applicable
regulatory and notification requirements, if any, including pricing approvals
where applicable, together with any other approval necessary to make, use,
import, package, label, market, and sell Product commercially in such country.

 

1.19  “Regulatory Authority” means the FDA in the United States, or the
applicable regulatory agency or entity having the responsibility, jurisdiction,
and authority to approve the manufacture, use, importation, packaging, labeling,
marketing, and sale of Product in any country other than the United States.

 

2.               Purchase and Sale of Product

 

2.1           Bachem agrees to manufacture Product using the process described
in the Batch Production Records, subject to the terms and conditions of this
Agreement.

 

2.2           Bachem agrees to manufacture and supply Product in quantities set
forth in Purchase Orders submitted by Amylin in accordance with this Agreement. 
The following table sets forth the quantities of Product that Amylin estimates,
as of the Effective Date, that it will purchase for delivery during the period
commencing January 2006 and ending December 31, 2011. 



2006

 

2007

 

2008

 

2009

 

2010

 

2011

 

[***]kg-

 

[***]kg –

 

[***] to

 

[***] to

 

[***] to

 

[***] to

 

[***]kg

 

[***]kg

 

[***]kg

 

[***]kg

 

[***]kg

 

[***]kg

 

 

The quantities listed are indicative in nature, are not intended to be binding
on the parties and can be revised periodically to reflect better knowledge of
Product demand. However, Bachem guarantees that it will be able to manufacture
said quantities of Product, provided such Product is ordered in accordance with
the terms of this Agreement.

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

3

--------------------------------------------------------------------------------


 

Commencing on the Effective Date Amylin will supply to Bachem rolling [***]
non-binding forecasts containing its estimated requirements of Product, by
[***]. This may be a fixed amount or a range of quantities.  Amylin shall update
such forecasts every [***] ([***]) months.  Amylin shall submit Purchase Orders
specifying the quantity of Product ordered, the required delivery date, and any
special instructions.  Any Purchase Order(s) for delivery of up to the first
[***]kg quantity of Product by [***] in a given [***] will be issued to Bachem
by no later than [***]of the [***].  Following the issuance of any Purchase
Order(s) for delivery of up to the first [***]kg quantity of Product in a given
[***], any Purchase Order(s) covering any subsequent quantity of Product for
delivery by [***] that [***] must be issued to Bachem no later than [***] of the
[***]. Exact delivery schedules of individual batches will then be determined
between Seller and Buyer, but in no event shall any batch of Product be
delivered to Amylin after the delivery date specified in the applicable Purchase
Order.  The Purchase Orders issued in accordance with this Section 2.2 will be
binding on both Bachem and Amylin.

 

2.3                                 The price for the Product shall be based on
[***] as set forth below and includes the costs of Materials and analytical
release testing.  If Materials’ costs or waste disposal costs change by more
than [***] % over [***], the price for the Product may be adjusted, subject to
the parties’ mutual written agreement, to reflect the change in such costs.

2.4                                 Prices will be the following:  The first
[***]kg of Product ordered in any [***] will cost $[***]/g.  The next [***]kg of
Product ordered in [***] will cost $[***]/g. Any additional orders for Product
in [***] will cost $[***]/g.

2.5                                 Potential Product overages will be tabulated
after the delivery of the last batches made to satisfy total [***] Product
orders.  Bachem will determine the quantity of batches needed to fulfill the
total Product Purchase Order(s). Any Product produced in excess of the total
quantity of Product ordered by Amylin pursuant to Product Purchase Order(s) will
be considered as Product overages.  Amylin may elect, in its sole discretion, to
purchase said overages of Product for the following prices: The first [***]g of 
Product overage at a price of $[***]/g, the next [***]g of Product overages at
$[***]/g and any overages of Product in excess of [***]g will cost $[***]/g.

 

•                  Prices are based on current Product Specifications.  The
parties agree that changes to the Product Specifications that are set forth in
Exhibit 1 as of the Effective Date to reflect requirements for commercial supply
will not result in any change to the prices set forth above; provided, however
that, if such changes to the Product Specifications reflect process capabilities
that are outside the process capabilities demonstrated by Bachem in
manufacturing validation batches, then the parties will discuss whether such
prices would require adjustment as a consequence.  Any change in pricing would
require the written consent of both parties.

•                  Pricing also includes stability testing of one single lot per
calendar year, according to the protocol given in Appendix A.

 

2.6           Any federal, state, county of municipal sales or use tax, excise
or similar charge, or other tax assessment (other than that assessed against
income), license fee or other charge lawfully assessed or charged on the
manufacture, sale or transportation of Product sold pursuant to this Agreement
shall be paid by Amylin, provided evidence of such charge is provided to Amylin
in

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

4

--------------------------------------------------------------------------------


 

writing.

 

3.               Manufacture of Product

 

3.1 Changes in the manufacturing site or the materials, equipment, process, or
procedures used to manufacture the Products shall be handled by the parties as
stated in the Quality Agreement. Bachem shall obtain Amylin’s prior written
approval before it implements any such change.  Amylin shall have the right to
raise with Bachem any perceived deficiencies regarding any aspect of Bachem’s
manufacture of Product.  In the event that Amylin raises with Bachem any such
deficiency both parties will engage in negotiations regarding remedial action. 
Upon mutual agreement, (A) Bachem shall, at its sole cost, promptly submit to
Amylin a written plan to correct any such deficiency and promptly correct any
such deficiency to Amylin’s satisfaction, (B) Amylin shall reimburse Bachem for
any reasonable incremental one­-time costs associated with such changes while
any ongoing costs associated with such changes shall be reviewed by the parties
and allocated between Amylin and Bachem as mutually agreed upon by the parties
at such time. If such corrections are required to bring the Facility into
compliance with Applicable Laws, then Bachem shall bear all associated costs.

 

3.2  Product Specifications may be modified from time to time by written
agreement of the parties without the necessity of amending this Agreement.
However, no changes in the Product Specifications will be made unless made in
accordance with the terms and conditions of the Quality Agreement. If Amylin
requests a change in the Product Specifications that would result in a material
increase in Bachem’s cost of manufacture, the parties shall discuss what impact,
if any, such change should have on the price of Product.  If either Bachem
agrees to implement such change without additional charge, or Amylin agrees in
writing to a proposed price increase to implement such change, the price change
shall become effective only with respect to those orders of Product that are
manufactured in accordance with the modified Product Specifications. If a
Regulatory Authority requires a change in the Product Specifications that would
result in a material increase in Bachem’s cost of manufacture, the parties shall
discuss what impact, if any, such change should have on the price of Product and
Amylin shall bear the increased cost.

 

3.3  Bachem and Amylin shall comply with the terms and conditions of the Quality
Agreement.  Bachem shall manufacture, package, label, and supply Product in
accordance with the Product Specifications, cGMPs, the NDA, DMF or other
applicable Regulatory Approvals, and all Applicable Laws.  Bachem’s
responsibilities and obligations with respect to the manufacture of Products as
set forth in this Section 3.3 are hereinafter referred to as the “Manufacturing
Requirements.”  Bachem shall perform such quality control testing prior to
shipment of Product to Amylin as is required to ensure that the Products
delivered to Amylin under this Agreement comply with the Manufacturing
Requirements and warranties described in Section 8, which testing shall include,
without limitation, the performance of all required release testing and
stability testing using the Amylin Test Methods (as defined below) and other
tests designated by Amylin as found in Appendix A of this Agreement.  Bachem
shall perform such tests itself or, with Amylin’s prior written consent, cause
to be tested by a third party, each lot of Product before delivery, and shall
provide to Amylin (A) a certificate of analysis containing the quality control
test results for each such lot, and confirming that each such lot of Product
conforms to the Product Specifications (the “Certificate of Analysis”), (B) a
Certificate of Conformance confirming that such lot of Product was made in
accordance with cGMPs and the process defined

 

5

--------------------------------------------------------------------------------


 

in the approved master batch record for such Product, and (C) copies of
documents detailing any deviations from any manufacturing processes then in
effect (the documents and information described in (A), (B) and (C), the “Bachem
Release Documents”). Upon completion of the manufacture and testing of each lot
of Product ordered by Amylin under this Agreement, Bachem shall send all the
Bachem Release Documents to Amylin. Amylin is entitled to rely on the Bachem
Release Documents for all purposes of this Agreement.

 

3.4 Bachem shall be responsible for obtaining any Materials required for the
manufacture of Product, in reasonable quantities consistent with Amylin’s orders
for Product and in accordance with the requirements of Section 8.1(H).  Bachem
shall use and rotate all stock of Materials on a first-in, first-out basis as
required by cGMPs.  Amylin shall assign lot numbers and retest dates to each lot
of Product, and Bachem shall imprint such lot numbers and retest dates on each
unit of Product shipped as required by cGMPs.

 

3.5 Bachem shall keep complete, accurate, and authentic accounts, notes, data,
and records pertaining to its manufacture, processing, testing, packaging,
storage and distribution of Product, including, without limitation, master
production and control records and Product complaint files, in accordance with
Applicable Laws.  In addition, Bachem shall retain samples of Products and
isolated intermediates of each lot manufactured pursuant to this Agreement for a
period of five (5) years after Amylin’s acceptance of such lot.  The sample size
shall be twice the size necessary to conduct quality control testing.  Bachem
shall retain such records and samples for a period of five (5) years following
the date of manufacture, or longer if required by Applicable Laws, and, upon
request, shall make available to Amylin copies of such records and portions of
the samples.  After such time period, Bachem shall notify Amylin prior to
destroying such records and samples and, at Amylin’s request and expense, shall
provide such records and samples to Amylin.  Bachem shall provide Amylin and its
representatives with access during reasonable business hours and after
reasonable notice to those areas of Bachem’s manufacturing facilities where
Product is manufactured, stored and handled and to manufacturing records, and
testing and control records (including without limitation release and stability
records), of Product manufactured by Bachem, so that Amylin and its
representatives may perform a quality assurance audit of such facilities and
activities. Use of all information gained in the course of audits is restricted
to the purpose of quality assurance. Likewise, Bachem shall grant similar access
to governmental regulatory agencies upon reasonable notice so that such agencies
can perform inspections of its facilities.

 

3.6 Bachem shall promptly advise Amylin of any notice or request it receives
from a Regulatory Authority or other governmental agency regarding inspection of
its facilities relating to its manufacture of Product, and shall permit Amylin
and its representatives to attend such inspection.  Bachem shall provide to
Amylin all correspondence and reports that it receives from a Regulatory
Authority or other governmental agency in connection with the manufacture of
Product or with respect to the facility(ies) at which Bachem manufactures
Product.  Bachem shall retain the right to delete information from these reports
that would breach a confidentiality provision with any third party.

 

3.7 Bachem shall, at its own expense, obtain and maintain the necessary permits
required for its manufacture and supply of the Products in accordance with this
Agreement, including all

 

6

--------------------------------------------------------------------------------


 

required facility licenses.

 

3.8 Bachem further agrees to use its commercially reasonable efforts to assist
Amylin in obtaining FDA approval of its NDA with respect to Product, as well as
Regulatory Approvals from any other Regulatory Authority.  Bachem specifically
agrees to cooperate with any inspection by the FDA or other Regulatory
Authority, including but not limited to any inspection prior to approval of
Amylin’s NDA.  Bachem shall, on a timely basis, provide Amylin with information
in Bachem’s possession relevant to its role as the manufacturer of Products that
is reasonably necessary for and relevant to Amylin’s efforts to obtain and
maintain Regulatory Approvals for Product.  Without limiting the generality of
the foregoing, Bachem agrees to establish and maintain a DMF for the Product in
accordance with the requirements of the FDA and any other applicable Regulatory
Authorities, and to provide Amylin with letters of access to, and rights to
reference, the DMF and any other comparable files.  Bachem shall file and
establish the DMF in a timely manner to support Amylin’s NDA filing, and shall
provide to Amylin such documentation, data and other information relating to
Products as Amylin may require for submission to Regulatory Authorities.  Bachem
shall also provide, upon request by Amylin, information concerning its
production processes and quality control procedures with respect to Products.

 

3.9 Each party shall promptly advise the others of any safety or toxicity
problem of which such party becomes aware regarding the Product.

 

3.10 Bachem shall promptly notify Amylin of any problems, supply, or other
situations that are likely to adversely affect the production of any Product, or
its timely delivery to Amylin in accordance with the Purchase Order therefore. 
Amylin may participate in the resolution of any such problem or production
situation unless Amylin agrees with Bachem that such participation is
unnecessary.

 

3.11  The conditions under which Product is manufactured shall be provided to
Amylin for inclusion in Amylin’s regulatory filings.  Bachem further agrees to
provide to Amylin all information regarding any aspect of manufacture of Product
that is necessary and related to Amylin’s regulatory filings.  Bachem also
agrees to authorize the FDA, or other Regulatory Authorities, to inspect any
aspect of Bachem’s manufacture of Product.

 

3.12  The parties agree that Amylin shall be the sole and exclusive owner of all
right, title and interest in and to any NDA filed with the FDA and the other
Regulatory Authorities outside of the United States, and that Amylin shall be
the sole and exclusive owner of any Regulatory Approvals related to Product. 
Bachem shall assist Amylin in the preparation of all documents necessary to
effectuate Amylin’s rights in each NDA and Amylin’s rights to such Regulatory
Approvals, and agrees to transfer, effect, confirm, perfect, record, preserve,
protect and enforce all rights, title and interests transferred hereunder, at
the reasonable request and expense of Amylin.

 

3.13  Amylin shall disclose to Bachem, or provide Bachem with access to, the
test methods specified in the Product Specifications (“Amylin Test Methods”) for
Bachem’s use solely to perform its obligations under this Agreement.  Bachem
understands and agrees that the Amylin Test Methods shall be the sole and
exclusive property and Confidential Information (as defined

 

7

--------------------------------------------------------------------------------


 

in Section 10) of Amylin.  Any and all inventions or discoveries, including
without limitation, information, processes, improvements, innovations,
suggestions and ideas, whether or not patentable, conceived or reduced to
practice by Bachem, alone or with others, that are related to any or all Amylin
Test Methods, shall be owned solely and exclusively by Amylin.  The terms
“conceived” and “reduced to practice” shall be given the meaning of those terms
as used and interpreted for 35 U.S.C. § 102 (g).  Bachem will promptly notify
Amylin of any such invention or discovery and shall transfer, effect, confirm,
perfect, record, preserve, protect and enforce all rights, title, and interests
therein to Amylin.

 

3.14    During the term of this Agreement, Bachem shall not manufacture any
products containing pramlintide acetate or derivatives covered by an Amylin
patent for any party other than Amylin.

 

4.  Acceptance of Product

 

4.1 Not later than [***] days after Amylin’s receipt of all Bachem Release
Documents, Amylin shall examine the Bachem Release Documents for the Product’s
compliance with the Product Specifications and other warranties in Section 8. 
Amylin may reject any shipment of Product (or part thereof) that does not
conform to the Product Specifications or other warranties in Section 8.  If
Amylin believes that any such shipment does not comply with the Product
Specifications or other warranties, or is otherwise deficient, Amylin shall
promptly, but not later than [***] days after receipt of all Bachem Release
Documents, notify Bachem. Any such notice of rejection shall be in writing and
shall indicate the reasons for such rejection.  The invoice for any rejected
Product shall be cancelled.  If no such notice of rejection is received, Amylin
shall be deemed to have accepted such shipment upon the expiration of such
[***]-day period. Notwithstanding the foregoing, if there is subsequently found
to be a Hidden Defect in any shipment of Product, Amylin and Bachem shall enter
into discussions in good faith as to the handling and disposal of the defective
shipment, having due regard to where responsibility for such defect lies, with
the understanding that Bachem shall be responsible with respect to matters
existing prior to delivery of Product to Amylin. Bachem shall promptly notify
Amylin in writing if it becomes aware that any Products manufactured by Bachem
are defective or do not conform to the Product Specifications or other
warranties in Section 8, which notice shall identify in reasonable detail the
nature of the defect or non-conformity and the lot or batch of Products
affected.

 

4.2 After any notice of rejection is given, Amylin shall cooperate with Bachem
in determining whether rejection is necessary or justified.  Bachem will
evaluate process issues and other reasons for such non-compliance.  Bachem shall
notify Amylin as promptly as reasonably possible whether it accepts Amylin’s
basis for any rejection.  If Bachem in good faith disagrees with Amylin’s
determination that certain Product does not meet the Product Specifications,
such Product shall be submitted to a mutually acceptable third party
laboratory.  Such third party shall determine whether such Product meets the
Product Specifications, and the Parties agree that such third party’s
determination shall be final and determinative.  The party against whom the
third party tester rules shall bear all costs of the third party testing. 
Whether or not Bachem accepts Amylin’s basis for rejection, promptly on receipt
of a notice of rejection of Product, Bachem shall replace such rejected Product,
at its cost, within [***] ([***]) days.  If the third party tester rules that
the lot meets Product Specifications and the other warranties in Section 8,
Amylin shall purchase that lot at the agreed-upon price, irrespective of whether
Bachem has already replaced

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

 

8

--------------------------------------------------------------------------------


 

it. All replacement product shall be invoiced as well and Amylin is to pay for
such product as otherwise provided under the terms of this Agreement.  Amylin
may not destroy any lot of Product until it receives written notification from
Bachem that Bachem does not dispute that the lot fails to meet Product
Specifications and that Bachem does not request return of the Product.  Upon
authorization from Bachem to do so, Amylin shall destroy the Product received in
the rejected delivery promptly at Bachem’s cost and provide Bachem with
certification of such destruction.  Amylin shall, upon receipt of Bachem’s
request for return, promptly return said Product or quality control sample to
Bachem, at Bachem’s cost.

 

4.3 In the event Amylin shall be required or requested by any Regulatory
Authority (or shall voluntarily decide in good faith) to recall any Product,
Amylin shall coordinate such recall.  If a recall arises due to Bachem’s
negligence, willful misconduct or breach of this Agreement, and does not result
from Amylin’s negligence, willful misconduct or breach of this Agreement, then
Bachem shall reimburse Amylin for (i) the purchase price paid by Amylin to
Bachem for such recalled Product, and (ii) all of Amylin’s other direct
reasonable costs and expenses actually incurred by Amylin in connection with the
recall including, but not limited to, costs of retrieving Product already
delivered to customers, costs of replacement Product, costs and expenses Amylin
is required to pay for notification, shipping and handling charges, and all
other costs reasonably related to the recall.  If a recall is due to any reason
other than one that is attributable to Bachem’s negligence, willful misconduct
or breach of this Agreement, Amylin shall pay all of the costs and expenses of
the recall.

 

5.              Shipment and Delivery

 

5.1. Bachem agrees to use its commercially reasonable efforts to ensure that
Product ordered by Amylin hereunder shall be delivered on the scheduled delivery
dates set forth in the relevant Purchase Orders.  Bachem shall prepare Product
for shipment and arrange for shipment of Product to a location designated in
writing by Amylin. Shipment terms are FCA Bachem’s Facility (Incoterms 2000).
All shipments must be accompanied by a packing slip which describes the
articles, states the purchase order number and shows the shipment’s destination.
Bachem agrees to promptly forward the original bill of lading or other shipping
receipt for each shipment in accordance with Amylin’s instructions.  In
accordance with Amylin’s written instructions and at Amylin’s expense, Bachem
will arrange for the shipment of Product by the carrier designated by Amylin and
for appropriate shipping insurance, and Bachem shall ship Product to Amylin in
containers reasonably sufficient for delivery of Product in accordance with the
Product Specifications.

 

5.2. Each delivery of Product shall be governed by the terms of this Agreement,
and none of the conflicting terms or conditions of Amylin’s purchase order or
Bachem’s purchase order form, acknowledgment or invoice form shall be
applicable, except those specifying special shipping instructions and invoice
information consistent with this Agreement.

 

6.              Invoice

 

6.1 Bachem shall invoice Amylin with a single invoice concurrently with shipment
of all Bachem Release Documents to Amylin.  Product accepted by Amylin shall be
shipped by

 

9

--------------------------------------------------------------------------------


 

Bachem to Amylin’s designated ship to address immediately upon Amylin’s
acceptance of such Product. Amylin shall pay Bachem net sixty (60) days from the
date of receipt of invoice.



7.                                      Term and Termination

 

7.1 This Agreement shall commence on the Effective Date and, unless earlier
terminated in accordance with this Article 7, shall continue in effect for a
period of six (6) years thereafter, and shall automatically renew thereafter
from year to year unless terminated by either party upon at least two (2) years
prior written notice given to the other party at any time after the expiry of
four (4) years from the Effective Date.

 

7.2 This Agreement may be terminated as follows:

 

a) Either party may terminate this Agreement by written notice to the other
party immediately (i) upon the institution by such other party of voluntary
proceedings in bankruptcy or insolvency, or (ii) sixty (60) days after the
filing of an involuntary petition under any bankruptcy or insolvency law (unless
such petition is dismissed or set aside within such 60-day period) against the
other party, or (iii) sixty (60) days after the appointment of a receiver or
trustee for the assets of business of the other party (unless such appointment
is dismissed or set aside within such 60-day period);

 

b) Either party may terminate this Agreement by giving the other party ninety
(90) days’ prior written notice upon or after the breach of any material
provision of this Agreement by the other party if the breach is not cured within
the ninety (90) day period following written notice of termination by the
non-breaching party. Failure to supply all quantities of Product ordered on the
dates specified in an issued Purchase Order shall be considered a material
breach.

 

c) Amylin may terminate this Agreement (A) by giving Bachem sixty (60) days’
prior written notice upon notice by the FDA or other Regulatory Authority that
Bachem is not an approved commercial supplier of Product or failure of Bachem to
successfully complete its Pre-Approval Inspection (PAI) or the foreign
equivalent in applicable jurisdictions outside of the United States where
Product may be distributed, marketed or sold, or (B) by giving Bachem thirty
(30) days’ prior written notice in each of the following situations:  (i) the
FDA notifies Amylin that it will not approve any NDA directed to the Product, or
must withdraw the Product from the market, (ii) Amylin withdraws any NDA
directed to the Product or (iii) Amylin withdraws the Product from the market.
If Amylin terminates this Agreement under any of Section 7.2(c)(B)(i), (ii) or
(iii), then Amylin agrees to reimburse Bachem for its reasonable and documented
out-of-pocket costs for Materials and for the direct costs associated with all
work in progress related to open Purchase Orders issued by Amylin on or before
the effective termination date.

 

7.3 Termination, expiration, cancellation or abandonment of this Agreement
through any means or for any reason shall not relieve the parties of any
obligation accruing prior thereto and shall be without prejudice to the rights
and remedies of either party with respect to any antecedent breach of any of the
provisions of this agreement.  The provisions of Sections 3.5, 3.6, 3.12, 3.13,
4.3, 7.3, 7.4 and 7.5 and Articles 1, 8, 9, 10, 11, 12, 13, 14 and 15 shall
survive termination or

 

10

--------------------------------------------------------------------------------


 

expiration of this Agreement. 

 

7.4 In the event that this Agreement is terminated by Amylin pursuant to
Section 7.2(a), 7.2(b) or 7.2(c)(i) following the applicable cure period
provided in such sections, or in the event of a Force Majeure occurrence that
causes Bachem to be unable to supply Products in such quantities as Amylin shall
request and in compliance with the delivery periods set forth in issued Purchase
Orders and Amylin provides written notice to Bachem of its intent to terminate
this Agreement if this situation is not remedied within the ninety (90) day
period following such written notice by Amylin, then Bachem shall provide
reasonable assistance to Amylin, at Bachem’s expense, to implement the transfer
of manufacturing and testing responsibility for Product to Amylin or its
designee.  Such reasonable assistance shall include all processes, procedures,
know-how and data required to perform all aspects of the site transfer as
defined by the FDA under the Changes to an Approved NDA or ANDA guidelines,
including assistance of Bachem personnel in compiling and transferring this
information, but shall not include the direct efforts of a team of Bachem
on-site at the new manufacturing facility.  If such on-site personnel
commitments are required by Amylin to effectuate the transfer of manufacturing
responsibility, then Amylin shall reimburse Bachem for the reasonable and direct
expenses of providing such personnel.  For purposes of this Section 7.4, Bachem
grants to Amylin an irrevocable, exclusive, worldwide fully paid-up royalty-free
license to use the Bachem Technology, with the right to grant sublicenses, to
make and have made Product, effective upon termination of this Agreement under
the circumstances described in the first sentence of this Section 7.4.

 

7.5  In the event that this Agreement is terminated by Bachem pursuant to
Section 7.2(a) or 7.2(b), then Bachem shall provide reasonable assistance to
Amylin, at Amylin’s expense, to implement the transfer of manufacturing
responsibility for the Products to Amylin or its designee as described in the
preceding paragraph.

 

8.                                      Representations and Warranties

 

8.1 Bachem represents and warrants to Amylin, and agrees that, at the time of
delivery to Amylin, all Product delivered hereunder: (A) shall be manufactured
in compliance with cGMPs, relevant Regulatory Approvals filed by Amylin;
(B) shall conform to the Product Specifications in effect at the time of
delivery; (C) will not be adulterated within the meaning of the Federal Food,
Drug and Cosmetic Act, as amended, or within the meaning of any applicable state
or municipal law or other Applicable Law in which the definitions of
adulteration are substantially the same as those contained in the Federal Food,
Drug and Cosmetic Act, as such Act and such laws are constituted and effective
at the time of delivery or contain any Contaminant; (D) will not be an article
which may not, under the provisions of Sections 404, 505 of 512 of such Act, be
introduced into interstate commerce; (E) shall conform to all Bachem Release
Documents associated with the shipment of the Product; (F) shall be packaged,
labeled and shipped in accordance with the Product Specifications in effect at
the time of delivery and the terms of this Agreement; (G) shall be free and
clear of any lien or encumbrance; and (H) shall be manufactured using amino acid
derivative starting materials that are synthetic or of plant origin, as
confirmed in certification provided to Amylin by Bachem; provided that Product
may be manufactured using amino acid derivative starting materials that are not
synthetic or if plant origin if Bachem obtains the written approval of Amylin to
use such starting materials prior to

 

11

--------------------------------------------------------------------------------


 

their use, and provides Amylin certification regarding use of such starting
materials that contains additional information regarding extraction, hydrolysis
procedures, organs, type of tissue and country of origin of any animal origin
amino acids.  Bachem represents and warrants that it shall comply with all
Applicable Laws.  In addition, Bachem represents and warrants that (A) Bachem
and its employees, affiliates and agents have never been debarred, or convicted
of a crime for which a person can be debarred, under subsection (a) or (b) of 21
U.S.C. § 335a, and Bachem agrees that it does not now and will not in the future
use in any capacity the services of any person debarred under subsection (a) or
(b) of 21 U.S.C. § 335a, and, if during the term of this Agreement, Bachem or
any other person performing services hereunder becomes debarred or disqualified,
or receives notice of an action or threat of an action with respect to debarment
or disqualification, Bachem shall immediately notify Amylin, and (B) to the best
of Bachem’s knowledge as of the Effective Date, the use of the Bachem Technology
as contemplated herein does not infringe any intellectual property rights owned
by any third party.  Except as set forth in this Agreement, Bachem makes no
warranties, expressed or implied, with respect to Product, and all other
warranties, expressed or implied, including, without limitation, the implied
warranties of merchantability and fitness for a particular purpose, are hereby
disclaimed by Bachem. 

 

8.2  Each party hereby represents and warrants to the other party that: (a) such
party is duly organized, validly existing and in good standing under the laws of
the state or other jurisdiction in which it is organized; (b) such party has the
power and authority and the legal right to enter into this Agreement and to
perform its obligations hereunder; (c) this Agreement has been duly executed and
delivered on behalf of such party, and constitutes a legal, valid, binding
obligation, enforceable against such party in accordance with its terms; (d) all
necessary consents, approvals and authorizations of all governmental authorities
and other persons required to be obtained by such party in connection with this
Agreement have been obtained, except for those which cannot be obtained prior to
the filing and approval of the NDA; and (e) the execution and delivery of this
Agreement and the performance of such party’s obligations hereunder (i) do not
conflict with or violate any law, regulation, order or other requirement of any
governmental body, court or administrative or other agency having jurisdiction
over such party and (ii) do not conflict with, or constitute a material default
or require any consent under, any agreement, instrument or understanding, oral
or written, to which it is a party or by which it may be bound. 

 

8.3  IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
SPECIAL OR CONSEQUENTIAL DAMAGES INCURRED BY THE OTHER PARTY, WHETHER IN
CONTRACT OR TORT OR BASED ON A WARRANTY, EVEN IF THE OTHER PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  This paragraph shall not be
construed to limit a party’s obligations under Article 9 of this Agreement or
damages available for breach of the obligations under Article 10.

 

9.                                      Indemnification

 

9.1 Amylin shall defend, indemnify and hold Bachem and its Affiliates and their
respective employees, directors, officers, shareholders and agents (each, an
“Amylin Indemnitee”) harmless against any liability, judgment, demand, action,
suit, loss, damage, cost and other expense (including reasonable attorney’s
fees) (“Liability”) incurred by such Amylin Indemnitee resulting from any third
party claims made or proceedings brought against Bachem or other

 

12

--------------------------------------------------------------------------------


 

Amylin Indemnitee to the extent such Liability arises from (i) Amylin’s
negligence or willful act or omission in the possession, use, importation,
marketing or sale of Product, (ii) Amylin’s material breach of this Agreement,
(iii) Amylin’s breach of any representation or warranty set forth in Article 8,
or (iv) any repackaging or use by or on behalf of Amylin of Product after
delivery to Amylin by Bachem hereunder, in each case, except to the extent
Bachem is obligated to indemnify any Amylin Indemnitee for such claim or
proceeding under Section 9.2 below.

 

9.2 Bachem shall defend, indemnify and hold Amylin and its Affiliates and their
respective employees, directors, officers, shareholders and agents harmless
against any Liability incurred by any of them resulting from any third party
claims made or proceeding brought against Amylin or any such indemnitee to the
extent that such Liability arises from (i) Bachem’s negligence or willful act or
omission in the manufacture, storage or delivery of Product; (ii) Bachem’s
material breach of this Agreement; or (iii) Bachem’s breach of any
representation or warranty set forth in Article 8.

 

Each indemnified party agrees to give the indemnifying party prompt written
notice of any matter upon which such indemnified party intends to base a claim
for indemnification (an “Indemnity Claim”) under Article 9. The indemnifying
party shall have the right to participate jointly with the indemnified party in
the indemnified party’s defense, settlement or other disposition of any
Indemnity Claim. With respect to any Indemnity Claim relating solely to the
payment of money damages and which could not result in the indemnified party’s
becoming subject to injunctive or other equitable relief or otherwise adversely
affect the business of the indemnified party in any manner, and as to which the
indemnifying party shall have acknowledged in writing the obligation to
indemnify the indemnified party hereunder, the indemnifying party shall have the
sole right to defend, settle or otherwise dispose of such Indemnity Claim, on
such terms as the indemnifying party, in its sole discretion, shall deem
appropriate, provided that the indemnifying party shall provide reasonable
evidence of its ability to pay any damages claimed and with respect to any such
settlement shall have obtained the written release of the indemnified party from
the Indemnity Claim. The indemnifying party shall obtain the written consent of
the indemnified party, which shall not be unreasonably withheld, prior to
ceasing to defend, settling or otherwise disposing of any Indemnity Claim if as
a result thereof the indemnified party would become subject to injunctive or
other equitable relief or the business of the indemnified party would be
adversely affected in any manner.

 

9.3  Each party shall at all times comply, through insurance, with all statutory
workers’ compensation and employers’ liability requirements covering any and all
employees with respect to activities performed under this Agreement.  In
addition to the foregoing, each party shall obtain and maintain,
occurrence-based or claims made Broad Form Comprehensive General Liability
(“BFCGL”) Insurance with a reputable and financially secure insurance carrier(s)
having at least an Excellent rating (A- rating or above by A.M. Best).  Upon a
party’s request, the other party shall provide to such requesting party written
evidence reasonably satisfactory to such requesting party of the sufficiency of
such other party’s insurance program.

 

13

--------------------------------------------------------------------------------


 

10.                               Confidential Information

 

Confidential Information will be as defined by and treated in accordance with
the Confidential Disclosure Agreement dated February 15, 2002 between Amylin and
Bachem, a copy of which is attached hereto as Exhibit 2, which shall remain in
full force and effect in accordance with its terms.  The parties, however, agree
that the following shall apply to Confidential Information disclosed under this
Agreement:  (A) each party shall use the other party’s Confidential Information
solely for the purposes contemplated under this Agreement, (B) the
non-disclosure and confidentiality obligations shall remain in effect during the
term of this Agreement and for a period of five (5) years thereafter, and (C)
Amylin shall have the right to disclose Bachem’s Confidential Information,
without Bachem prior consent, to Regulatory Authorities in accordance with
Article 3.

 

11.                               Force Majeure

 

If the performance by either party of any obligation under this Agreement, other
than the payment of money, is prevented or impaired by Force Majeure for any
cause beyond the reasonable control of the defaulting party, such party shall be
excused from performance so long as such situation continues to prevent or
impair performance, provided the party claiming such excuse shall have promptly
notified the other party of the existence, nature, duration and other details of
such cause and shall at all times use its reasonable efforts consistent with its
normal business practices to resume a complete performance. If either party
anticipates that a Force Majeure may occur, that party shall notify the other
immediately and explain the nature, details and expected duration thereof.

 

The affected party will advise the other from time to time as to the progress in
remedying the situation and as to the time when the affected party expects to
resume its obligations and shall notify the other as to the expiration of any
Force Majeure as soon as the affected party knows the date thereof.

 

“Force Majeure” shall mean fire, flood, sabotage, shipwreck, embargo, explosion,
accident, riot, act of governmental authority (including, without limitation,
acts relating to raw material or product allocation), acts of God, acts of war,
and acts of terrorism and similar events beyond the reasonable control of the
applicable party.

 

In the event of a Force Majeure affecting Bachem, Bachem may prorate and
allocate manufacturing capacity among its Affiliates, Amylin and Bachem’s other
customers, in proportion to purchases of products by such Affiliates, Amylin and
other customers during the 12-month period preceding such Force Majeure event.

 

Notwithstanding the occurrence of a Force Majeure event, if Bachem shall be
unable to supply Products in such quantities as Amylin shall request and in
compliance with the delivery periods set forth in this Agreement, Amylin shall
be permitted (with no obligation to Bachem) to exercise its rights under
Section 7.4 and have another source manufacture Product on Amylin’s behalf using
the process described in the master batch records for the Product, and Amylin
shall thereafter have no obligation to purchase Products from Bachem until any
contractual obligations that Amylin has assumed in connection with obtaining a
substitute supply of Products shall have terminated. Amylin shall have no
obligation to affirmatively terminate any such contractual

 

14

--------------------------------------------------------------------------------


 

arrangements.

 

12.                               Notices

 

All notices hereunder shall be in writing and shall be delivered personally,
mailed by overnight delivery, registered or certified mail, postage prepaid, or
given by facsimile and confirmed by any of the foregoing, as follows:

 

If to Amylin

 

Amylin Pharmaceuticals
9360 Towne Centre Drive
San Diego, CA 92121
Telefax No: (858) 552-2212
Attn. John Grove
Senior Director, VRM and Strategic Sourcing

 

 

 

 

 

with a copy to the attention of Lloyd A. Rowland, Vice
President and General Counsel, at the same address as
stated above, Telefax No: 858-552-1936.

 

 

 

If to Bachem

 

Bachem California
3132 Kashiwa Street
Torrance, CA 90505
Attn. Phillip Ottiger
Telefax No: 310 530 15 71

 

 

 

 

 

Bachem Americas
3132 Kashiwa Street
Torrance, CA 90505
Attn. José de Chastonay
Telefax No: 310 530 15 71

 

13.          Binding Effect

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective assigns and successors in interest. 

 

14.          Applicable Law

 

This Agreement shall be construed, interpreted and governed by the laws of
California, excluding its conflicts of laws principles.

 

15

--------------------------------------------------------------------------------


 

15.          Assignment

 

Neither party shall assign this Agreement or any part thereof without the prior
written consent of the other party; provided, however, that either party,
without such consent, may assign or sell the same in connection with the
transfer or sale of substantially its entire business to which this Agreement
pertains, whether by merger, sale of stock, sale of assets, consolidation with
another company or otherwise. Any permitted assignee shall assume all
obligations of its assignor under this Agreement. No assignment shall relieve
any party of responsibility for the performance of any accrued obligation which
such party then has hereunder.

 

16.          Entire Agreement

 

This Agreement constitutes the entire agreement between the parties concerning
the subject matter hereof and supersedes all written or oral prior agreements or
understandings with respect thereto.  No subsequent amendment, modification or
addition to this Agreement shall be binding upon the parties hereto unless
reduced to writing and signed by the respective authorized officers of the
parties.

 

17.          Severability

 

This Agreement is subject to the restrictions, limitations, terms and conditions
of all applicable governmental regulations, approvals and clearances. If any
term or provision of this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or provision hereof, and this
Agreement shall be interpreted and construed as if such term or provision, to
the extent the same shall have been held to be invalid, illegal or
unenforceable, had never been contained herein.

 

18.          Waiver – Modification of Agreement

 

No waiver or modification of any of the terms of this Agreement shall be valid
unless in writing and signed by authorized representatives of both parties
hereto. Failure by either party to enforce any rights under this Agreement shall
not be construed as a waiver of such rights nor shall a waiver by either party
in one or more instances be construed as constituting a continuing waiver or as
a waiver in other instances.

 

19.          Publicity

 

In the absence of specific agreement between the parties, neither party shall
originate any publicity, news release or other public announcement, written or
oral, whether to the public press, to stockholders or otherwise, relating to
this Agreement or to performance hereunder, save only such announcement as in
the opinion of legal counsel to the party making such announcement is required
by law to be made.

 

16

--------------------------------------------------------------------------------


 

20.          Exhibits

 

All Exhibits referenced herein are hereby made a part of this Agreement.

 

21.          Counterparts

 

This Agreement may be executed in any number of separate counterparts, each of
which shall be deemed to be an original, but which together shall constitute one
and the same instrument.

 

In Witness whereof, the parties have caused this Agreement to be executed by
their duly authorized representatives on the later date written below.

 

  - BACHEM Americas -

 


  - BACHEM, INC. -

 


  JOSÉ DE CHASTONAY

 

 


  PHILIP OTTIGER


  NAME


 


  NAME


  /s/ José de Chastonay 6/22/05

 


  /s/ Philip Ottiger  6/21/05


  SIGNATURE


 


  SIGNATURE

 

  President

 

 

  President & COO, BACHEM, Inc.


  TITLE


 


  TITLE

 


 


 

 

   -  Amylin Pharmaceuticals, Inc. -


 

  Gregg Stetsko, Ph.D.


  NAME


  /S/ GREGG STETSKO   6/28/05


  SIGNATURE


  Vice President Operations


  TITLE

 

17

--------------------------------------------------------------------------------


 

Exhibit 1/Appendix A

 

CONTRACTUAL SPECIFICATION FOR PRAMLINTIDE ACETATE (AC137) DRUG SUBSTANCE

 

SEQUENCE:             [***]

 

TEST

 

SPECIFICATION

 

METHOD

 

 

 

 

 

 

 

1.   [***]

 

[***]

 

[***]

 

 

 

 

 

 

 

2.   [***]

 

[***]

 

[***]

 

 

 

 

 

 

 

3.   [***]

 

[***]    [***] to [***] mole

 

[***]

 

 

 

[***]    [***] to [***] mole

 

 

 

 

 

[***]    [***] to [***] mole

 

 

 

 

 

[***]    [***] to [***] mole

 

 

 

 

 

[***]    [***] to [***] mole

 

 

 

 

 

[***]    [***] to [***] mole

 

 

 

 

 

[***]    [***] to [***] mole

 

 

 

 

 

[***]    [***] to [***] mole

 

 

 

 

 

[***]    [***] to [***] mole

 

 

 

 

 

[***]    [***] to [***] mole

 

 

 

 

 

[***]    [***] to [***] mole

 

 

 

 

 

[***]    [***] to [***] mole

 

 

 

 

 

[***]    [***] to [***] mole

 

 

 

 

 

[***]    [***] to [***] mole

 

 

 

 

 

[***]    [***] to [***] mole

 

 

 

 

 

[***]    [***] to [***] mole

 

 

 

 

 

 

 

 

 

4.   [***]
  ([***])

 

[***]% to [***]%

 

[***]

 

 

 

 

 

 

 

5.   [***]
  ([***])

 

£ [***]%

 

[***]

 

 

 

 

 

 

 

6.   [***]

 

³ [***]%

 

[***]

 

 

 

 

 

 

 

7.   [***]

 

£ [***]%

 

[***]

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

18

--------------------------------------------------------------------------------


 

8.   [***]  ([***])†

 

£ [***]%

 

[***]

 

 

 

 

 

 

 

9.   [***]  ([***]) †

 

£ [***]%

 

[***]

 

 

 

 

 

 

 

10. [***]  ([***])†

 

£ [***]%

 

[***]

 

 

 

 

 

 

 

TEST

 

SPECIFICATION

 

METHOD

 

 

 

 

 

 

 

11. [***] ([***])

 

£ [***]%

 

[***]

 

 

 

 

 

 

 

12. [***]

 

³ [***]%

 

[***]

 

 

 

 

 

 

 

13. [***]

 

£ [***]%

 

[***]

 

 

 

 

 

 

 

14. [***] ([***]) †

 

£ [***]%

 

[***]

 

 

 

 

 

 

 

15. [***] ([***]) †

 

£ [***]%

 

[***]

 

 

 

 

 

 

 

16. [***] ([***]) †

 

£ [***]%

 

[***]

 

 

 

 

 

 

 

17. [***] ([***])

 

£ [***]%

 

[***]

 

 

 

 

 

 

 

18. [***]

 

[***]º to [***]º

 

[***]

 

 

 

 

 

 

 

19. [***]
  ([***])

 

[***]

 

[***]
([***])

 

 

 

 

 

 

 

20. [***]

 

£ [***]%

 

[***]

 

 

 

 

 

 

 

21. [***]

 

[***]% to [***]%

 

[***]

 

 

 

 

 

 

 

22. [***]

 

£ [***]%

 

[***]

 

 

 

 

 

 

 

23. [***]

 

[***]                                   £ [***] ppm

 

[***]

 

 

 

[***]                                   £ [***] ppm

 

 

 

 

 

[***]     £ [***] ppm

 

 

 

 

 

[***]     £ [***] ppm

 

 

 

 

 

 

 

 

 

24. [***]

 

£ [***] CFU/g

 

[***]

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

19

--------------------------------------------------------------------------------


 

25. [***] ([***])

 

£ [***] Daltons

 

[***]
([***])

 

 

 

 

 

 

 

26. [***]
  ([***])

 

< [***] AU

 

[***]

 

 

 

 

 

 

 

27. [***]
  ([***])

 

[***]% - [***]%

 

[***]

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

20

--------------------------------------------------------------------------------


 

Exhibit 2

 

C O N F I D E N T I A L

 

CONFIDENTIAL DISCLOSURE AGREEMENT

 

THIS AGREEMENT is entered into as of February 15, 2002 by and between AMYLIN
PHARMACEUTICALS, INC., a Delaware corporation (“AMYLIN”), having a place of
business at 9373 Towne Centre Drive, Suite 250, San Diego, California 92121, and
BACHEM, INC., a California corporation (“RECIPIENT”), with offices at 3132
Kashiwa Street, Torrance, California.

 


RECITALS

 

WHEREAS AMYLIN owns or is in possession of certain proprietary information
relating to its products and research efforts, including therapy for and
diagnosis of Type I and Type II diabetes mellitus, obesity and dyslipidemia and
other metabolic and cardiovascular disorders, and compounds, procedures and
processes related thereto (collectively, the “Products and Research”); and

 

WHEREAS RECIPIENT desires to be made aware of, and AMYLIN is willing to disclose
on a confidential basis, certain information relating to the Products and
Research solely to allow RECIPIENT to evaluate one or more mutual business
relationships (each an “Evaluation”) which the parties have agreed to discuss;
and

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants,
terms and conditions hereinafter expressed, RECIPIENT and AMYLIN agree as
follows:

 


AGREEMENT

 

1.             “Confidential Information” shall mean information whether written
or oral, relating to the Products and Research, financial, business and other
information of AMYLIN, including patent disclosures, patent applications,
structures, models, techniques, trade secrets, know-how, processes,
compositions, compounds, apparatuses, projections, customer information, and
business and marketing plans disclosed by AMYLIN or its agents, to RECIPIENT or
obtained by RECIPIENT through observation or examination, but only to the extent
that such foregoing information is identified or marked as “confidential”.

 

2.             RECIPIENT agrees the Confidential Information is proprietary
information of AMYLIN and that for a period of five (5) years from the date of
disclosure, RECIPIENT will not disclose any of the Confidential Information to
any third parties, without the written consent of AMYLIN (except in accordance
with the terms of Section 4 or Section 6 below).  RECIPIENT agrees not to use
any of the Confidential Information at any time except for the purposes of an
Evaluation and not to make any chemical analysis of any material without the
written consent of AMYLIN.

 

3.             The obligations of confidentiality and non-use shall not apply to
information which, as established by written records:

 

a.             is publicly known prior to disclosure or has become publicly
known, without fault on the part of RECIPIENT, subsequent to disclosure
hereunder; or

 

b.             is otherwise known by RECIPIENT prior to disclosure hereunder or
is generated for RECIPIENT by persons who have not had access to or knowledge of
the Confidential Information;  or

 

21

--------------------------------------------------------------------------------


 

c.             is hereafter received by RECIPIENT at any time from a source
other than AMYLIN or its agents, lawfully having possession of such information
and under no obligation of confidentiality with respect to such information.

 

4.             RECIPIENT agrees that any disclosure of the Confidential
Information will only be to employees or agents of RECIPIENT on a need to know
basis; provided that (i) such employees and agents are bound by written
agreements to maintain in confidence and not use the Confidential Information
under terms at least as restrictive as the terms of this Agreement, and (ii)
RECIPIENT will remain liable for any breach by its employees or agents of any
obligations hereunder.  RECIPIENT further agrees, upon request, to identify to
AMYLIN those persons to whom the Confidential Information was disclosed. 
Confidential Information disclosed prior to the date of this Agreement for
purposes of an Evaluation shall be deemed to fall within the scope of this
Agreement.

 

5.             RECIPIENT agrees to promptly return to AMYLIN all tangible items
relating to the Confidential Information, including all written materials,
photographs, models, or samples and the like and all copies thereof, upon
completion of an Evaluation (except for a single archive copy which may be
retained for the sole purpose of determining the scope of the obligations under
this Agreement).

 

6.             In the event that RECIPIENT is required by law, regulation, or
court order to disclose any Confidential Information, RECIPIENT agrees to 
promptly notify AMYLIN of such demand prior to such disclosure and to give
AMYLIN a reasonable opportunity to contest such disclosure.  Such disclosed
information shall remain Confidential Information.

 

7.             This Agreement may not be assigned by RECIPIENT and shall not be
construed to grant any license or other rights to the Confidential Information
to RECIPIENT.

 

8.             RECIPIENT’s evaluation of the Confidential Information shall be
at its own risk and RECIPIENT agrees to hold harmless and to indemnify AMYLIN
against any and all claims, judgments, costs, awards, expenses (including
reasonable attorneys’ fees), and liabilities of every kind arising from any use
of the Confidential Information by RECIPIENT.

 

9.             RECIPIENT shall not disclose the name of AMYLIN, the existence of
this Agreement, or the subject matter hereof in any publicity, advertising, or
public announcement without AMYLIN’s written consent.

 

10.           This Agreement sets forth the entire agreement between AMYLIN and
RECIPIENT, and fully supersedes any and all prior and contemporaneous agreements
or understandings pertaining to the subject matter hereof.  No modification to
this Agreement shall be effective unless in writing and signed by both parties.

 

11.           The failure of AMYLIN to insist upon strict performance of any
provision of this Agreement or to exercise any right hereunder shall not
constitute a waiver of that provision or right under this Agreement or of any
other provision or right under this Agreement.  If any provision of this
Agreement is declared invalid, illegal or unenforceable, such provision shall be
severed and all remaining provisions shall continue in full force and effect.

 

12.           This Agreement shall be construed and enforced in accordance with
the laws of the State of California (except its choice of law rules), and
RECIPIENT hereby submits to the jurisdiction and venue of the California courts,
both state and federal.  RECIPIENT acknowledges that improper disclosure could
cause irreparable harm to AMYLIN and agrees that AMYLIN may seek injunctive
relief to enforce this Agreement.

 

13.           This Agreement shall be effective as of the date first written
above, and shall remain in full force and effect until terminated by either
party on thirty (30) days written notice; provided that the terms of this
Agreement shall remain in effect with respect to any Confidential Information
disclosed prior to such termination date.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year above written.

 

AGREED AND ACCEPTED:

AGREED AND ACCEPTED:

 

 

Bachem, Inc.

Amylin Pharmaceuticals, Inc.

 

 

 

 

By:

   /s/ Jose de Chastonay

 

By:

 

/s/  Lloyd A. Rowland

 

 

 

 

 

 

 

 

Name:

  Jose de Chastonay

 

Name:

Lloyd A. Rowland

 

 

 

 

 

 

 

Title:

 President

 

Title:

 

Vice President and General Counsel

 

 

23

--------------------------------------------------------------------------------